10. Strengthening the European Neighbourhood Policy (vote)
Obiols i Germà and Tannock report
- Before the vote on paragraph 14/2:
(FR) Mr President, excuse me, I would just like to make it clear that the deletion of the term 'readmission agreements' only concerns the first section of paragraph 14, to remove any ambiguity over the interpretation of the vote.
- Before the vote on Amendment 3:
rapporteur. - Mr President, I would like to add for paragraph 19a the following wording: 'underlines the need to involve and work together with the EEA countries (Iceland, Norway, Liechtenstein) and Switzerland and to make full use of their experience of working with the European Union'.
(The oral amendment was accepted)
- Before the vote on paragraph 42:
rapporteur. - Mr President, this is just to confirm that the oral amendment is to delete the paragraph, so that should be taken first, before Amendment 13, which means that the order of voting in the list needs to be changed.
(The oral amendment was accepted)